Citation Nr: 0805546	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-40 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's abdominal burn scar residuals, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chest burn scar residuals, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right biceps burn scar residuals, currently 
evaluated as 10 percent disabling, to include the issue of a 
compensable disability evaluation for his right upper 
extremity second degree burn scar residuals.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right thigh and left thigh burn scar residuals, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 3, 1952 to August 
17, 1952 and from September 1954 to November 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which granted service 
connection for chronic mechanical low back strain, lumbar 
spine degenerative disc disease, spondylosis, and L2-3 
vertebral deformity; assigned a 40 percent evaluation for 
that disability; established service connection for right 
lower extremity neuropathy and left lower extremity 
neuropathy; assigned 10 percent evaluations for those 
disabilities; recharacterized the veteran's right upper 
extremity burn scar residuals as right biceps burn scar 
residuals evaluated as 10 percent disabling and right upper 
extremity second degree burn scar residuals evaluated as 
noncompensable; and denied increased evaluations for his 
abdominal, chest, right thigh, and left thigh burn scar 
residuals.  In October 2004, the RO increased the evaluations 
for the veteran's right lower extremity neuropathy and left 
lower extremity neuropathy from 10 to 20 percent and granted 
a total rating for compensation purposes based on individual 
unemployability.  

In August 2006, the Board granted 40 percent evaluations for 
the veteran's right lower extremity neuropathy and left lower 
extremity neuropathy; denied both an initial evaluation in 
excess of 40 percent for the veteran's lumbar spine 
disability and an earlier effective date for the award of a 
total rating for compensation purposes based on individual 
unemployability; and remanded the issues of increased 
evaluations for the veteran's abdominal burn scar residual, 
chest burn scar residuals, right biceps burn scar residuals, 
and right thigh and left thigh burn scar residuals to the RO 
for additional action.   

FINDINGS OF FACT

1.  The veteran's abdominal burn scar residuals have been 
objectively shown to measure 28 centimeters by 18 
centimeters; to be superficial, well-healed, non-tender, and 
essentially asymptomatic; and not to limit motion.  

2.  The veteran's chest burn scar residuals have been 
objectively shown to measure 25 centimeters by 18 
centimeters; to be superficial, well-healed, non-tender, and 
essentially asymptomatic; and not to limit motion.  

3.  The veteran's right upper extremity burn scar residuals 
have been objectively shown to measure 12 centimeters by 10 
centimeters; to be superficial, well-healed, non-tender, and 
essentially asymptomatic; and not to limit motion.  

4.  The veteran's right thigh burn scar residuals have been 
objectively shown to measure 8 centimeters by 4 centimeters; 
to be superficial, well-healed, non-tender, and essentially 
asymptomatic; and not to limit motion.  

5.  The veteran's left thigh burn scar residuals have been 
objectively shown to measure 10 centimeters by 5 centimeters; 
to be superficial, well-healed, non-tender, and essentially 
asymptomatic; and not to limit motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's abdominal burn scar residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.118, Diagnostic Code 
7802 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's chest burn scar residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.118, Diagnostic Code 
7802 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right biceps burn scar residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.118, Diagnostic 
Code 7802 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right thigh and left thigh burn scar 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 
4.118, Diagnostic Code 7802 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In a recent decision addressing a claim of 
entitlement to an increased evaluation, the Court has 
clarified that the VCAA requires that the Secretary notify 
the veteran that he or she must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect such 
an increase has on his or her employment and daily life.  If 
the diagnostic code under which the relevant disability is 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
veteran.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
evaluation will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05 0355, (U.S. Vet. App. January 30, 
2008).  

In reviewing the issues of increased evaluations for the 
veteran's burn scar residuals, the Board observes that the RO 
issued VCAA notices to the veteran in September 2003, April 
2005, and September 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation for his burn scar residuals; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The September 2003 VCAA notice was issued 
prior to the April 2004 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any potential deficiency in the VCAA notices 
given the veteran, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision as the preponderance of the evidence is against the 
veteran's claims and any notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


II.  Historical Review

The veteran's service medical records indicate that he 
sustained first and second 


degree burns to the anterior chest, abdomen, right biceps 
region, and thighs.  In January 1963, the VA established 
service connection for abdominal, chest, right upper 
extremity, right thigh, and left thigh burn residuals and 
assigned a 10 percent evaluation for that disability.  

In April 1999, the Board granted a separate 20 percent 
evaluation for the veteran's abdominal burn scar residuals.  
In May 1999, the VA effectuated the Board's award and 
recharacterized the veteran's service-connected burn 
residuals as abdominal burn scar residuals evaluated as 20 
percent disabling and chest, right upper extremity, right 
thigh, and left thigh burn scar residuals evaluated as 10 
percent disabling.  In January 2000, the VA recharacterized 
the veteran's chest, right upper extremity, right thigh, and 
left thigh burn scar residuals as chest burn scar residuals 
evaluated as 10 percent disabling; right thigh and left thigh 
burn scar residuals evaluated as 10 percent disabling; and 
right upper extremity burn scar residuals evaluated as 10 
percent under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 and assigned a separate noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7802 (1999) for the veteran's right upper extremity second 
degree burn scar residuals.  

III.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Scars on areas of the 
body other than the head, the face, or the neck that are 
superficial; do not limited motion and involve area or areas 
exceeding 144 square inches (929 square centimeters) warrant 
assignment of a 10 percent evaluation.  A superficial scar is 
one not associated with underlying soft tissue damage.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 (2007).  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2007).  

An unstable superficial scar warrants a 10 percent 
evaluation.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  A 
superficial scar which is painful on examination warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  Scars can also be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
38 C.F.R. § 4.14 (2007).  
 
A.  Abdominal Scarring

At a November 2003 VA examination for compensation purposes, 
the veteran complained of itching, a pulling sensation, and 
occasional pain associated with his scarring. On examination, 
the veteran exhibited a stable and non-tender "lattice type 
pattern" scar over the left flank which measured 28 
centimeters by 18 centimeters with no "major" skin loss or 
skin contractions, no adherence of the scarring to the 
underlying tissues; and no limitation of motion associated 
with the scarring.  

At a September 2006 VA examination for compensation purposes, 
the veteran complained of some itching, tightness, and 
pulling associated with his scarring.  He stated that he 
occasionally used skin moisturizers or lotions on his 
scarring.  On examination, the veteran exhibited non-tender 
and well-healed scarring over his left flank to include the 
abdomen and lower chest which measured 28 centimeters by 18 
centimeters and no associated adhesions, limitation of 
motion, or loss of function.  The examiner commented that the 
veteran's scar borders were "difficult in most places to 
accurately define."  

An October 2006 addendum to the September 2006 VA examination 
for compensation purposes states that:

Regarding chest and abdominal scarring, 
this examiner could define no separate 
and specific chest nor separate and 
specific abdominal scars.  Scars, as 
noted, affect the flank regions and are 
confluent with regard to the scars 
extending into the chest and abdomen.   

The veteran's abdominal burn scar residuals have been shown 
to be manifested by a stable and well-healed left flank scar 
measuring approximately 28 centimeters by 18 centimeters and 
no associated adhesions, limitation of motion, or loss of 
function.  Such findings warrant assignment of a 10 percent 
evaluation under Diagnostic Code 7802.  The veteran's 
abdominal burn scar residuals are currently evaluated as 20 
percent disabling.  In the absence of any evidence of 
instability, pain, or limitation of motion associated with 
the scar, the Board finds that an increased evaluation is not 
warranted.  

B.  Chest Scar

At the November 2003 VA examination for compensation 
purposes, the veteran complained of itching, a pulling 
sensation, and occasional pain associated with his scarring. 
On examination, the veteran exhibited a stable and non-tender 
"lattice type pattern" scar over the right flank which 
measured 25 centimeters by 18 centimeters with no "major" 
skin loss or skin contractions, no adherence of the scarring 
to the underlying tissues; and no limitation of motion 
associated with the scarring.  

At the September 2006 VA examination for compensation 
purposes, the veteran complained of some itching, tightness, 
and pulling associated with his scarring.  He stated that he 
occasionally used skin moisturizers or lotions on his 
scarring.  On examination, the veteran exhibited non-tender 
and well-healed scarring over his right flank to include the 
abdomen and lower chest which measured 25 centimeter by 18 
centimeters and no associated adhesions, limitation of 
motion, or loss of function.  The examiner commented that the 
veteran's scar borders were "difficult in most places to 
accurately define."  

The veteran's chest burn scar residuals have been shown to be 
manifested by a stable and well-healed left flank scar 
measuring approximately 25 centimeters by 18 centimeters and 
no associated adhesions, limitation of motion, or loss of 
function.  The veteran's chest burn scar residuals are 
currently evaluated as 10 percent disabling, the maximum 
evaluation available under the provisions of Diagnostic Code 
7802.  In the absence of any objective evidence of 
instability, pain, or limitation of motion associated with 
the scar, the Board finds that an increased evaluation is not 
warranted.  

C.  Right Biceps Scar

At the November 2003 VA examination for compensation 
purposes, the veteran complained of itching, a pulling 
sensation, and occasional pain associated with his scarring. 
On examination, the veteran exhibited a stable, non-tender, 
non-elevated, and non-depressed scar over the inner aspect of 
the right humerus which measured 12 centimeters by 10 
centimeters and slightly lighter than the surrounding skin; 
no adherence of the scarring to the underlying tissues; and 
no associated limitation of motion of the right upper 
extremity.  

At the September 2006 VA examination for compensation 
purposes, the veteran complained of some itching, tightness, 
and pulling associated with his scarring.  He stated that he 
occasionally used skin moisturizers or lotions on his 
scarring.  On examination, the veteran exhibited non-tender 
and well-healed scarring over the anterior surface of his 
right upper extremity which measured 12 centimeters by 10 
centimeters and no associated adhesions, limitation of 
motion, or loss of function.  The examiner commented that the 
veteran's scar borders were "difficult in most places to 
accurately define."  

The veteran's right biceps burn scar residuals have been 
shown to be manifested by a stable and well-healed l scar 
measuring approximately 12 centimeters by 10 centimeters and 
no associated adhesions, limitation of motion, or loss of 
function.  The veteran's right biceps burn scar residuals are 
currently evaluated as 10 percent disabling, the maximum 
evaluation available under the provisions of Diagnostic Code 
7802.  The Board observes that the diagnostic criteria 
formerly assigning a separate evaluation for second degree 
burn residuals was eliminated from the Schedule For Rating 
Disabilities in August 2002, prior to receipt of the 
veteran's May 2003 claim for an increased evaluation.  In the 
absence of any evidence of instability, pain, or limitation 
of motion associated with the scar, the Board finds that an 
increased evaluation is not warranted.  

D.  Right and Left Thigh Scars

At the September 2006 VA examination for compensation 
purposes, the veteran complained of some itching, tightness, 
and pulling associated with his scarring.  He stated that he 
occasionally used skin moisturizers or lotions on his 
scarring.  On examination, the veteran exhibited a non-tender 
and well-healed scar over his right anterior thigh which 
measured 8 centimeters by 4 centimeters; a non-tender and 
well-healed scar over his left anterior thigh which measured 
10 centimeters by 5 centimeters and no associated adhesions, 
limitation of motion, or loss of function.  The examiner 
commented that the veteran's scar borders were "difficult in 
most places to accurately define."  

The veteran's right thigh burn scar residuals have been shown 
to be manifested by a stable and well-healed scar measuring 
approximately 8 centimeters by 4 centimeters and no 
associated adhesions, limitation of motion, or loss of 
function.  His left thigh burn scar residuals have been shown 
to be manifested by a stable and well-healed scar measuring 
approximately 10 centimeters by 5 centimeters and no 
associated adhesions, limitation of motion, or loss of 
function.  The veteran's right and left thigh burn scar 
residuals are currently evaluated as 10 percent disabling, 
the maximum evaluation available under the provisions of 
Diagnostic Code 7802.  The provisions of 38 C.F.R. § 4.118 
direct that scars on two or more extremities will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 (2007).  The Board observes that while only a single 
10 percent evaluation has been assigned for the veteran's 
right and left thigh scars, neither scar meets the criteria 
for assignment of a separate compensable evaluation under 
Diagnostic Codes 7802, 7803, 7804, or 7805.  Therefore, the 
Board concludes that the current 10 percent evaluation 


adequately reflects the veteran's right and left thigh bur 
scar-related disability picture.  

ORDER

An increased evaluation for the veteran's abdominal burn scar 
residuals is denied.  

An increased evaluation for the veteran's chest burn scar 
residuals is denied.  

An increased evaluation for the veteran's right biceps burn 
scar residuals is denied.  

An increased evaluation for the veteran's right thigh and 
left thigh burn scar residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


